FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 02-50182
                Plaintiff-Appellee,           D.C. No.
               v.                         CR-99-01178-CBM
MARVIN BUTLER,                            Central District
             Defendant-Appellant.           of California,
                                            Los Angeles

                                              ORDER

                    Filed May 17, 2005

   Before: James R. Browning, Pamela Ann Rymer, and
             Susan P. Graber, Circuit Judges.


                         ORDER

  The opinion filed November 23, 2004, slip opinion 16301,
and appearing at 389 F.3d 956 (9th Cir. 2004), is withdrawn.




                           5277
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.